Case: 10-40694     Document: 00511672599         Page: 1     Date Filed: 11/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2011
                                     No. 10-40694
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BENITO AGUIRRE, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-191-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Benito Aguirre, III, has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Aguirre has filed several responses. Aguirre’s motion to strike counsel’s Anders
briefs and to proceed pro se is DENIED.
        We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Aguirre’s responses. We concur with counsel’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40694   Document: 00511672599    Page: 2   Date Filed: 11/21/2011

                                No. 10-40694

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                      2